Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

DETAILED ACTION
Election/Restrictions
Applicant’s election of Group A, claims 1-8, with traverse in the reply filed on 25 May 2022 is acknowledged.  Applicant argues that the claims of Group B are dependent on the claims of Group A.
However, claim dependency is not a factor in determining if the claims are linked by a special technical feature.  Non-elected process claims that depend on allowable claims are subject to rejoinder.
Therefore, the restriction requirement is still deemed proper and is therefore made FINAL.
Claims 9-12 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim.  Election was made in the reply filed on 25 May 2022.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3 and 6-8 are rejected are rejected under 35 U.S.C. 103 as being unpatentable over Murai and Miyake (US Patent 5,770,301, published 23 Jun. 1998, hereinafter Murai) and evidence provided by Clark (“Interpreting C-13 NMR Spectra,” Chemistry LibreTexts, published 16 Apr. 2022, hereinafter Clark).
Regarding claims 1 and 6-7, Murai teaches a barrier composite film comprising a base film covered with a silicon oxide coating and a coating layer comprising a silane coupling agent and a vinylidene chloride-based copolymer (Abstract).  Murai teaches his vinylidene chloride copolymer comprises alkyl acrylates (col. 7, lines 42-53), which contains a carbonyl group.
In light of the overlap between the claimed gas barrier film and that disclosed by Murai, it would have been obvious to one of ordinary skill in the art to use gas barrier film that is both disclosed by Murai and is encompassed within the scope of the present claims, and thereby arrive at the claimed invention. 
Regarding claim 2, Murai teaches the elements of claim 1, and Murai teaches his vinylidene chloride copolymer comprises alkyl acrylates (col. 7, lines 42-53), which is identical to the vinylidene chloride copolymer used in the present invention.
As evidenced by Clark, the carbonyl group (C=O) in acids and esters has a C-13 NMR shift of 170-185 ppm (page 1, table).
It is the examiner’s position that the alkyl (meth)acrylate monomers in the vinylidene chloride copolymer taught by Murai result in an integral value of signals at from 170 to 180 ppm to be at least 0.001 times an integral value of signal at from 80 to 85 ppm, given that there would be about equal number of carbons in C=O bonds (with shifts of 170-185 ppm) as carbons in C-O ester bonds (with shifts of 50-100 [Clark, page 2, table]). 
Regarding claim 3, Murai teaches the elements of claim 1, and Murai teaches his vinylidene chloride copolymer comprises other copolymerizable monomers, such as acrylonitrile (col. 7, lines 42-53), which contains a cyano group.
Regarding claim 8, Murai teaches the elements of claim 1, and Murai teaches the water vapor transmission rate at 40⁰C and 90% RH of his composite film is 0.01 to 4 g/m2/day (col. 10, lines 44-50).

Claims 4-5 are rejected are rejected under 35 U.S.C. 103 as being unpatentable over Murai and Miyake (US Patent 5,770,301, published 23 Jun. 1998, hereinafter Murai) in view of Minoru et al. (CN 102321320 A, published 18 Jan. 2012, hereinafter Minoru).
Regarding claims 4-5, Murai teaches the elements of claim 1.
Murai does not disclose the inclusion of a second vinylidene chloride copolymer.
Minoru teaches a vinylidene chloride copolymer film with excellent barrier properties comprising two different vinylidene chloride copolymers, and the second vinylidene chloride copolymer is present at less than 50 wt.% of the composition (Abstract).  Minoru teaches that the second vinylidene chloride copolymer is a binary copolymer of vinylidene chloride and vinyl chloride (paragraph 0013), and the first vinylidene chloride copolymer contains alkyl acrylates and acrylonitrile monomers (paragraph 0013).
Given that Murai and Minoru are drawn to gas barrier films comprising a layer of vinylidene chloride copolymer, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a blend of two vinylidene chloride copolymers with specified reduced viscosities as taught by Minoru as the vinylidene chloride copolymer material in the barrier composite film of Murai.  Since Murai and Minoru are both drawn to gas barrier films, one of ordinary skill in the art would have a reasonable expectation of success in using two vinylidene chloride copolymers with specified reduced viscosities as the vinylidene chloride copolymer material in the barrier composite film of Murai.  Further, Minoru teaches that the second vinylidene chloride copolymer contributes to the improvement of extrusion processability, such as suppression of resin heat generation during extrusion, reduction of resin decomposition products adhering to the die at the extruder outlet, and reduction of extruder motor load fluctuations (paragraph 0015), and that the combination of vinylidene chloride copolymers has excellent gas barrier property, tightness, and boiling resistance (Abstract).
As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Therefore, it would have been obvious to one of ordinary skill in the art to have selected relative amounts of the second vinylidene chloride copolymer from the overlapping portion of the range taught by Minoru because overlapping ranges have been held to be prima facie obviousness.
Given that Minoru teaches the second vinylidene chloride copolymer is preferably a copolymer of vinylidene chloride and vinyl chloride, which would therefore not include any carbonyl groups and given that as evidenced by Clark, carbonyl groups in acids and esters have C-13 NMR shift of 170-185 ppm (page 1, table), this copolymer would not possess a C-13 NMR shift in the range of 170-185 ppm.
Thus, it is the examiner’s position that its integral value of signals at from 170 to 180 ppm would be less than 0.001 times an integral value of signals at from 80 to 85 ppm.

Claims 1-2 and 7-8 are rejected are rejected under 35 U.S.C. 103 as being unpatentable over Tropsha (US Patent 6,165,566, published 26 Dec. 2000, hereinafter Tropsha) and evidence provided by Clark (“Interpreting C-13 NMR Spectra,” Chemistry LibreTexts, published 16 Apr. 2022, hereinafter Clark).
Regarding claims 1 and 7, Tropsha teaches a multilayer barrier coating effective against gas permeability comprising a silicon oxide coating and a vinylidene chloride-methyl methacrylate-methacrylate acrylic acid polymer coating (Abstract, col. 1, lines 59-63, and col. 2, lines 32-34).  The acrylate and acrylic acid monomers contain carbonyl groups.  Tropsha teaches the silicon oxide coating and the vinylidene copolymer coating are applied on a first layer (substrate layer) of highly crosslinked acrylate polymer (col. 1, lines 45-48).
In light of the overlap between the claimed gas barrier film and that disclosed by Tropsha, it would have been obvious to one of ordinary skill in the art to use gas barrier film that is both disclosed by Tropsha and is encompassed within the scope of the present claims, and thereby arrive at the claimed invention. 
Regarding claim 2, Tropsha teaches the elements of claim 1, and Tropsha teaches his vinylidene chloride copolymers copolymer comprises methyl methacrylate and acrylic acid monomers (col. 2, lines 32-34) which is identical to the vinylidene chloride copolymer used in the present invention.
As evidenced by Clark, the carbonyl group (C=O) in acids and esters has a C-13 NMR shift of 170-185 ppm (page 1, table).
It is the examiner’s position that the alkyl (meth)acrylate monomers in the vinylidene chloride copolymer taught by Tropsha result in an integral value of signals at from 170 to 180 ppm to be at least 0.001 times an integral value of signal at from 80 to 85 ppm, given that there would be approximately the same number of carbons with C=O bonds (with shifts of 170-185 ppm) as carbons with C-O ester bonds (with shifts of 50-100 [Clark, page 2, table]). 
Regarding claim 8, Tropsha teaches the elements of claim 1.
Tropsha does not disclose the water vapor transmission rate of his multilayer barrier coating.
However, it is the examiner’s position that given Tropsha’s multilayer barrier coating and the claimed invention have the same silicon oxide layer and the same vinylidene chloride copolymer coating layer, the multilayer barrier coating of Tropsha would inherently have the same water vapor transmission rate at 40⁰C and 90% RH as the claimed invention, and therefore, would fall within the claimed range for water vapor transmission rate at 40⁰C and 90% RH.

Claims 4-5 are rejected are rejected under 35 U.S.C. 103 as being unpatentable over Tropsha (US Patent 6,165,566, published 26 Dec. 2000, hereinafter Tropsha) in view of Minoru et al. (CN 102321320 A, published 18 Jan. 2012, hereinafter Minoru).
Regarding claims 4-5, Tropsha teaches the elements of claim 1.
Tropsha does not disclose the inclusion of a second vinylidene chloride copolymer.
Minoru teaches a vinylidene chloride copolymer film with excellent barrier properties comprising two different vinylidene chloride copolymers, and the second vinylidene chloride copolymer is present at less than 50 wt.% of the composition (Abstract).  Minoru teaches that the second vinylidene chloride copolymer is a binary copolymer of vinylidene chloride and vinyl chloride (paragraph 0013), and the first vinylidene chloride copolymer contains alkyl acrylates and acrylonitrile monomers (paragraph 0013).
Given that Tropsha and Minoru are drawn to gas barrier films comprising a layer of vinylidene chloride copolymer, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a blend of two vinylidene chloride copolymers with specified reduced viscosities as taught by Minoru as the vinylidene chloride copolymer material in the barrier composite film of Tropsha.  Since Tropsha and Minoru are both drawn to gas barrier films, one of ordinary skill in the art would have a reasonable expectation of success in using two vinylidene chloride copolymers with specified reduced viscosities as the vinylidene chloride copolymer material in the barrier coating of Tropsha.  Further, Minoru teaches that the second vinylidene chloride copolymer contributes to the improvement of extrusion processability, such as suppression of resin heat generation during extrusion, reduction of resin decomposition products adhering to the die at the extruder outlet, and reduction of extruder motor load fluctuations (paragraph 0015), and the combination of vinylidene chloride copolymers has excellent gas barrier property, tightness, and boiling resistance (Abstract).
As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Therefore, it would have been obvious to one of ordinary skill in the art to have selected relative amounts of the second vinylidene chloride copolymer from the overlapping portion of the range taught by Minoru because overlapping ranges have been held to be prima facie obviousness.
Given that Minoru teaches the second vinylidene chloride copolymer is preferably a copolymer of vinylidene chloride and vinyl chloride, which would therefore not include any carbonyl groups and given that as evidenced by Clark, carbonyl groups in acids and esters have C-13 NMR shift of 170-185 ppm (page 1, table), this copolymer would not possess a C-13 NMR shift in the range of 170-185 ppm.
Thus, it is the examiner’s position that its integral value of signals at from 170 to 180 ppm would be less than 0.001 times an integral value of signals at from 80 to 85 ppm.

Claim 6 is rejected are rejected under 35 U.S.C. 103 as being unpatentable over Tropsha (US Patent 6,165,566, published 26 Dec. 2000, hereinafter Tropsha) in view of Murai and Miyake (US Patent 5,770,301, published 23 Jun. 1998, hereinafter Murai).
Regarding claim 6, Tropsha teaches the elements of claim 1.
Tropsha does not disclose the inclusion of a silane coupling agent in the vinylidene chloride copolymer coating layer.
Murai teaches a barrier composite film with a silane coupling agent in the vinylidene chloride copolymer resin coating layer (col. 8, lines 32-43).
Given that Tropsha and Murai are drawn to gas barrier films comprising layers of silicon oxide and vinylidene chloride copolymer, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include a silane coupling agent in the vinylidene chloride copolymer layer as taught by Murai in the barrier composite film of Tropsha.  Since Tropsha and Murai are both drawn to gas barrier films, one of ordinary skill in the art would have a reasonable expectation of success in including a silane coupling agent in the vinylidene chloride copolymer layer in the barrier coating of Tropsha.  Further, Murai teaches that the silane coupling agent improves the adhesive properties between the inorganic layer, base film layer, and the barrier coating layer (col. 8, lines 32-37).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Katsuhiko et al. (CN 1375388 A, published 23 Oct. 2002) teaches a polyvinylidene chloride copolymer film with two polyvinylidene chloride copolymers.  Masayasu et al. (GB 2060655 A, published 7 May 1981) teaches a latex composition for film for food packaging comprising two different vinylidene chloride copolymers.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN VINCENT LAWLER whose telephone number is (571)272-9603.  The examiner can normally be reached on M - F 8:00 am - 5:00 pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho can be reached on 571-272-1123.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOHN VINCENT LAWLER/Examiner, Art Unit 1787